Citation Nr: 1514558	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  15-04 732	)	DATE
	)
	)


THE ISSUE

Whether a September 22, 2014, decision of the Board of Veterans' Appeals was based on clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The moving party is a veteran who had active service from April 1950 to June 1954.  This matter is before the Board of Veterans' Appeals (Board) on the motion of the Veteran in which he alleges clear and unmistakable error in a September 22, 2014, Board decision.

Both a paper claims file and a Virtual VA (VVA) electronic claims file have been considered by the Board herein.

This motion has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The moving party has not identified any error in the September 22, 2014, Board decision which, had it not occurred, would have compelled a different decision.


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the September 22, 2014, Board decision.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1400-20 .1407 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, this duty does not apply to claims of CUE in a prior final Board decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board will proceed with consideration of the motion.

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In the September 2014 decision, the Board found that termination of the Veteran's nonservice-connected pension benefits for the period from September 1, 2011, to September 30, 2012,was proper.  (By way of clarification, the Board decision also noted that for the period from January 1, 2013, to June 30, 2013, the Veteran was entitled to monthly payments of $104.  It was also noted that the Veteran had been overpaid in the amount of $432 per month for that time period, and, although the recovery of the overpayment had already been waived, no additional benefits were payable as a consequence and the monthly payments of $104 were withheld for this time period.  Moreover, for the period beginning January 1, 2014, the Veteran is not in receipt of nonservice-connected disability pension benefits because his annual countable income is excessive for purposes of nonservice-connected VA pension benefits.  In July 2014 correspondence, the Veteran indicated that his medical expenses through June 30, 2014, were already $2,801.45.  The Board, however, made no finding as to the Veteran's entitlement to pension payments as of 2014, and advised the Veteran to furnish evidence to support his continued entitlement to pension.)

The Board has carefully reviewed all the arguments involved in the CUE motion but finds that he moving party has not identified any error of the September 2014 Board decision which, had it not occurred, would have compelled a different decision.  Again, the Board emphasizes that the only issue potentially subject to a CUE motion is the only issue denied in the September 2014 Board decision: restoration of the Veteran's nonservice-connected pension benefits for the period from September 1, 2011, to September 30, 2012.  However, rather than submitting argument pertaining to the period from September 1, 2011, to September 30, 2012, the moving party's argument involves discussions of entitlement to nonservice-connected pension benefits for the period beginning January 1, 2013, evidence (including medical expenses) that is not pertinent to the award of pension from September 1, 2011, to September 30, 2012, and information contained in a December 2013 nonservice-connected pension award letter.  See October 2014 statement from the moving party in the paper claims file and November 2014 and January 2015 statements from the moving party in the VVA file.  Again, CUE must be pled with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  See Fugo, supra.  Thus, the Board finds no CUE in the September 2014 Board decision.

(Regarding any claims for nonservice-connected pension for periods other than from September 1, 2011, to September 30, 2012, the moving party is invited to submit argument to the appropriate Regional Office of the Department of Veterans Affairs.)


ORDER

The motion for revision or reversal of the September 22, 2014, Board decision on the basis of CUE is dismissed without prejudice.




	                       ____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


